Citation Nr: 9912851	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with chest pain.

2.  Entitlement to an increased evaluation for a skin 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for post-operative 
herniated nucleus pulposus at L4-5 and L5-S1, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977, and from November 1977 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 24, 1996 that granted 
service connection for a skin disability and a low back 
disability and assigned each disability a 0 percent 
evaluation.  Also in these decisions the RO denied the 
veteran's claim of service connection for hiatal hernia with 
chest pain.  

In a subsequent decision in April 1998, the RO assigned the 
veteran 10 percent evaluations for his service connected skin 
and back disabilities, respectively.  In doing so, the RO 
determined that these increased assignments were a full grant 
of the benefits sought by the veteran on appeal.  However, as 
the United States Court of Appeals for Veterans Claims held 
in the case of AB v. Brown, 6 Vet. App. 35 (1993), a claim 
remains in controversy where a less than maximum available 
benefit is awarded, unless the claimant clearly expresses an 
intent otherwise.  As there is no evidence in this case that 
the veteran expressed an intent to limit his increased rating 
claims to 10 percent, and in view of the higher ratings 
allowed under the rating schedule for these disabilities, 
these increased rating claims remain in appellate status.  
Id.

Also in April 1998 the RO granted service connection for 
gastroesophageal reflux disease (GERD), and denied a claim of 
service connection for chest pain and heart problems.  In 
regard to this latter service connection issue, it is noted 
that the RO issued a supplemental statement of the case in 
April 1998.  However, this issue is considered to be separate 
and distinct from the pending issue of service connection for 
a hiatal hernia with chest pain.  In fact, the veteran 
specifically pointed out in his July 1997 substantive appeal 
that the issue had been improperly characterized in the July 
1997 statement of the case as service connection for chest 
pain with heart problems instead of the proper 
characterization as noted on the actual rating decision of 
service connection for chest pain and no heart problems.  The 
veteran went on to say that his chest pain was interrelated 
with the hiatal hernia and that he would proceed on the 
premise that the issue as noted on the supplemental statement 
of the case was an administrative error.  Accordingly, since 
the case file is devoid of a notice of disagreement regarding 
the RO's April 1998 denial of connection for chest pain and 
heart problems, this issue is not in appellate status and is 
therefore not properly before the Board.  

The issue of an increased evaluation for the veteran's 
service-connected low back disability is deferred pending the 
completion being sought in the remand order below.


FINDINGS OF FACT

1.  The veteran's hiatal hernia with chest pain had its onset 
in service.

2.  The veteran's skin disability produces constant itching 
and extensive lesions.


CONCLUSIONS OF LAW

1.  A hiatal hernia with pain was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The criteria for a 30 percent evaluation for the 
veteran's skin disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was seen 
at a medical facility in April 1991 with a six day history of 
stomach cramps.  An assessment was given of hiatal hernia.

In November 1991, the veteran was seen at a VA medical 
facility with a four day history of epigastritis and 
"SSCP."  He was given an assessment/diagnosis of 
gastroesophageal reflux.  

A later service medical record in November 1991 reflects a 
history of gastritis from 1979 to 1986 with no problems until 
April 1991, at which time the veteran was diagnosed as having 
a hiatal hernia.  An assessment was given of gastritis versus 
peptic ulcer disease.

The veteran was again diagnosed as having a hiatal hernia in 
November 1992.  He complained at this time of having a 18 
hour history of burning chest pain.  He was prescribed Zantac 
and Mylanta.

The veteran's service medical records are replete with 
complaints and findings of skin rashes affecting the face, 
neck, arms, chest and feet.   

At the veteran's retirement examination in February 1996, he 
was found to have a skin rash on his neck, chest, arms and 
feet.  A recommendation was made at that time that he be 
referred to a dermatologist for a work-up.  It was also noted 
at this examination that the veteran had a hiatal hernia.

In May 1996 the veteran filed a claim of service connection 
for multiple disabilities including hiatal hernia, multiple 
rashes and chest pains.  

At a VA examination in June 1996, the veteran reported that 
his rash initially began on his scalp and extended to his 
back, chest and arms.  He described the rash as being "very, 
very pruritic."  He also said that it was intermittent and 
came and went.  In regard to chest pain, the veteran reported 
that this pain was related to his hiatal hernia.  The 
examiner noted that the veteran had a hiatal hernia that was 
found with mid epistatic pain with burning through the 
veteran's mid chest.  He also noted that the veteran had no 
related problems when he took Zantac, but that if he did not 
take this medication he could have burning and severe pain at 
least one to two days a week.  On examination the veteran had 
hyperpigmented areas on his back, chest and arms with some 
excoriation.  There was no obvious exudate demonstrated or 
obvious pustules.  There was mid epigastric tenderness in the 
sternal area of his chest.  He was assessed as having hiatal 
hernia by history with secondary gastritis, and chest pain 
secondary to hiatal hernia.  He was also diagnosed as having 
a diffuse rash by history and examination, which was probably 
eczema.

On file is a June 1996 VA Medical Certificate which reflects 
the veteran's report of chest pain that came and went.  It 
also reflects his report that he had run out of Zantac.  He 
was noted to have a history of substernal pain that was 
constant, with a positive finding of reflux.  The veteran was 
diagnosed as having gastroesophageal reflux disease and was 
prescribed Zantac.

In a July 1996 rating decision, the RO granted service 
connection for multiple rashes and assigned a 0 percent 
evaluation.  The RO also denied service connection for a 
hiatal hernia with chest pains.  In a later RO decision also 
in July 1996, the RO continued the denial of service 
connection for a hiatal hernia with chest pain (and non heart 
disability), and also continued a 0 percent evaluation for 
the veteran's service-connected skin disability.

According to a March 1997 VA medical record from the 
dermatology clinic, the veteran had a several year history of 
recurrent lesions on his scalp, back and chest that began as 
"pimple" like bumps and erupted with pus for 7 to 10 days 
before slowly resolving.  Findings revealed multiple small 
open and closed comedones that were scattered across the 
veteran's back, upper chest and arms, and multiple firm 
papules at the base of the veteran's occipital scalp.  Also 
noted were "PIPA" changes in previous areas of involvement 
on the veteran's chest, back and arms.  The veteran was 
assessed as having "comedoemal acne/KP" and "acne keloids 
nuchae."

In his substantive appeal of July 1997, the veteran said that 
ever since service he had been seen on a regular basis by VA 
medical personnel for his skin disability.  He said that his 
rash was actually made up of a large amount of pimples and 
that his back was the area most "afflicted."  He said that 
there had been no improvement in any of the areas of his skin 
disability, and that the problem was worse than the RO's 0 
percent assignment for "slight exfoliation."  He also said 
that his claim of service connection for chest pain was 
interrelated with a hiatal hernia and did not involve a heart 
disability.

In August 1997 the veteran underwent a Persian Gulf 
examination where it was noted that he had a skin rash since 
1990.  It was also noted that he had a history of dermatitis 
on his arms, back, neck and feet.  He was diagnosed as having 
chronic dermatitis, acne keloids and "PIPA."

A September 1997 VA treatment record reflects the veteran's 
concern over several pigmented papules on his right forearm 
and chest.

In October 1997 the veteran underwent a dermatology 
consultation at a VA medical facility.  At the consultation 
he complained of a recurrent rash on his back, chest and arms 
since May 1991, as well as a rash on his right foot.  It is 
noted that the veteran had had multiple dermatology visits 
since May 1991 and had returned from the Persian Gulf with 
recurrent rash on his back, chest, scalp and right foot.  
Findings revealed multiple papules on the back of the 
veteran's head and near his neck on the right side.  There 
were no symptoms of drainage or erythema.  On his back there 
was a hypopigmented area around his left neck and a 
hyperpigmented dry scaling rash on "V distribution."  There 
were also three right foot bulla on the medial surface of the 
arch of his right foot with color changes on the right 
toenails.  The veteran was diagnosed as having dermatitis on 
his back and feet, and folliculitis on his right arm.  He was 
prescribed medication for his skin problems, including 
medication for his pruritus.

An October 1997 VA treatment record shows that the veteran 
was unhappy due to the uncertainty of his skin disability.  
It also shows that he wanted to be followed at the clinic 
until a diagnosis could be made.

At a RO hearing in December 1997, the veteran testified that 
he had rashes on his back, back of his head, chest and arms 
which flared-up on occasion.  He said that the rash itched 
constantly during flare-ups and involved sores.  He said that 
he had had skin problems ever since service.  He said that he 
applied medication to the rash which would help initially, 
but that symptoms would recur approximately 24 hours later.  
He said that he had been to the best military doctors for his 
skin condition, but that no one had been able to tell him 
what was causing the rash or how to get rid of it.  He said 
that he would get dark spots from flare-ups and was 
embarrassed to wear a bathing suit.  He also said that pus 
could be seen from the rashes on his back when he took off 
his shirt.  In regard to chest pain, the veteran said that he 
first noticed this problem in 1989 following a 35 to 40 day 
exercise assignment.  He said that he had been hospitalized 
due to the chest pain, but that no heart problems had been 
shown, including by electrocardiogram.  He said that he had 
subsequently been diagnosed as having a hiatal hernia which 
hurt, ached and burned a lot, and was a continuing problem.  
The veteran said that he had no hernia problems prior to 
service and that he took a daily dose of Zantac for this 
problem.

In April 1998 the RO increased the veteran's service-
connected skin disability to 10 percent disabling. 


II.  Legal Analysis

Service Connection for a Hiatal Hernia with Chest Pain

The veteran's claim of service connection for hiatal hernia 
with chest pain is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), meaning that it is not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The veteran contends that he was found to have a hiatal 
hernia in service and that his chest pain is related to this 
disability.  His service medical records reflect several 
complaints of chest pain as well as diagnoses of hiatal 
hernia.  At the veteran's retirement examination in February 
1996, he was again diagnosed as having a hiatal hernia.  
Shortly after service, in June 1996, the veteran was 
diagnosed by a VA examiner as having hiatal hernia by history 
with secondary gastritis and chest pain secondary to hiatal 
hernia.

The above-noted evidence clearly shows that the veteran was 
found to have a hiatal hernia in service and was diagnosed 
with this disability shortly after service.  Such evidence is 
sufficient to establish that his hiatal hernia is 
attributable to service.  38 C.F.R. § 3.303.  Accordingly, 
the veteran's claim of service connection for a hiatal hernia 
with chest pain is granted.

It should be pointed out that there are diseases of the 
digestive system, particularly within the abdomen, that while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  As a result, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  This regulation is 
pertinent to this case in light of the veteran's service 
connected gastroesophageal reflux disease which, notably, is 
currently evaluated under the criteria for hiatal hernia.  
38 C.F.R. § 4.114, Code 7346.

Increased Evaluation for a Skin Disability

The veteran's claim for an increased evaluation for his skin 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), in that it is not inherently implausible.  The 
file shows that the RO has properly developed the evidence 
and there is no further VA duty to assist him with his claim.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's skin disability has been 
considered, although the present level of disability is of 
primary concern whether determining whether he is entitled to 
a rating higher than 10 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's skin disability has been evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806 for eczema.  Although 
a definitive diagnosis has not been given in this regard, the 
veteran was noted to have problem eczema at a VA examination 
in 1996 and his symptoms more closely approximate the 
criteria for eczema.  Under this code, a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface of 
extensive area.  For a 30 percent evaluation, there must be 
eczema with exudation or itching constant, extensive lesions 
or marked disfigurement.  A 50 percent evaluation requires 
eczema with ulceration or extensive exfoliation or crusting, 
and systematic or nervous manifestations, or exceptionally 
repugnant. 

It is evident from the medical evidence on file that the 
veteran's skin rash causes pruritus (itching, Dorland's 
Illustrated Medical Dictionary 1374 (28th ed. 1994). At a VA 
examination in June 1996, the veteran described his rash as 
being "very, very pruritic", and an October 1997 medical 
record shows that the veteran was prescribed a specific 
medication for pruritus.  Accordingly, the requirement of 
itching noted in the criteria for a 10 percent evaluation has 
been met.  However, the veteran testified at a hearing in 
1997 that the itching was constant whenever he had a flare-
up.  In this regard, although he said that medication 
alleviated his symptoms, he said that such alleviation was 
only temporary and that his symptoms would eventually return.  
Thus, while the rash itself is not constant and appears to 
come and go at random, the itching is constant whenever the 
rash appears.  This evidence places the veteran's pruritic 
symptoms somewhere between a 10 and 30 percent evaluation 
under Code 7806.

As to the area of the veteran's rash, it is noted to recur on 
his chest, scalp, chest, back and arms, with the worst being 
on his back.  Accordingly, the area of these recurring rashes 
can best be described as extensive.  In fact, the examiner in 
1996 diagnosed the veteran as having a diffuse rash by 
history and by examination.  This evidence is consistent with 
the criteria of a 10 percent evaluation requiring that the 
rash cover an extensive area.  

The criteria for a 30 percent evaluation includes extensive 
lesions.  In this regard, the veteran was found at the June 
1996 VA examination to have some excoriation of the 
hyperpigmented areas on his back, chest and arms.  And in 
September 1997 he was seen at a VA medical facility due to 
his concern over several pigmented papules on his forearm and 
chest.  This evidence does not support the requirement that 
the lesions be extensive.  However, also on file is a January 
1997 VA medical facility record which shows that the veteran 
was being seen for recurrent lesions on his scalp, back and 
chest.  It is further noted in this record that the veteran 
had a five year history of episodic pruritic outbreaks of 
papulo pastules.  Findings at that time revealed multiple 
small open and closed comedones that were scattered across 
the veteran's back, upper chest and arms and multiple firm 
pustules that were also noted at the base of the veteran's 
occipital scalp.  Later at a VA dermatology clinic in October 
1997, the veteran was again noted to have multiple papules on 
the back of his head as well as three bulla on his right 
foot.  This evidence is more consistent with the criteria for 
extensive lesions. 

Viewing the evidence as a whole, the functional impairment of 
the veteran's skin disability is somewhere between the 10 and 
30 percent level described in Code 7806 for eczema.  Giving 
the veteran the benefit of the doubt, the Board finds that 
the condition more nearly approximates the criteria for a 30 
percent evaluation, and thus an increased evaluation to 30 
percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7.

The evidence does not show that the veteran would be entitled 
to a higher than 30 percent evaluation under code 7806 since 
there is no evidence of ulceration or extensive exfoliation 
or crusting, or of systemic or nervous manifestations or 
exceptionally repugnant.  


ORDER

Service connection for a hiatal hernia with chest pain is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased evaluation, to 30 percent, for service connected 
skin disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Service medical records show that the veteran began to 
experience right lower extremity radicular pain and low back 
pain following a bad parachute landing in 1982.  They also 
show that he had initially improved with conservative 
measures, but that the pain recurred in August 1993 following 
a five mile run.  Results of a spine magnetic resonance 
imaging in December 1993 revealed herniated nucleus pulposus 
on the right at L4/L5 and L5/S1, and in April 1994 the 
veteran underwent right L4/L5 and L5/S1 hemilaminectomy 
diskectomies with foraminotomies.  

In July 1996 the RO granted service connection for herniated 
discs at L4-S1 with stiffness and assigned a 0 percent 
evaluation.

The veteran is currently evaluated as being 10 percent 
disabled under 38 C.F.R. § 4.71a, Code 5293, for 
intervertebral disc syndrome.  Because Code 5293 is based 
upon symptomatology that includes limitation of motion, 
functional loss due to pain, weakness or other symptomatology 
must be considered.  See Deluca v. Brown, 8 Vet. App. 202 
(1998); VAOPREC 36-97.  More specifically, the Court of 
Appeals for Veterans Claims held in Deluca that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1995) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in Deluca must be followed in adjudicating the 
veteran's increased rating claims.

In December 1997 the veteran testified that his lower back 
ached all of the time and that he experienced constant pain 
in his right thigh.  He also said that he experienced 
symptomatic muscle spasm by way of flare-ups.  Indeed, VA 
treatment records reflect assessments of chronic low back 
pain with radicular symptoms.

Although the veteran's back was evaluated by VA in June 1996, 
such an evaluation did not include range of motion studies or 
an opinion as to whether and how the veteran's pain affected 
the ranges of motion in his back.  In view of the veteran's 
subjective complaints of pain along with the lack of findings 
as noted as to the extent of the veteran's pain on motion 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, the examination 
report must be considered inadequate for evaluation purposes. 

Based on the foregoing, additional development is necessary 
as part of the VA's duty to assist the veteran with his well-
grounded (i.e., plausible) claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  Such development 
requires a thorough and contemporaneous medical examination 
that includes a medical opinion as to the extent of pain in 
the veteran's low back and extremities on motion.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected low 
back disability.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
areas.  All findings should be reported.  
The examiner should be asked to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

2.  The RO should readjudicate the claim 
for an increased evaluation for a low 
back disability.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

